Citation Nr: 1138350	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a left shoulder injury with scar.

4.  Entitlement to service connection for a bladder condition.

5.  Entitlement to a disability rating in excess of 30 percent for a left ankle condition, limitation of motion, degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a March 2007 rating decision, the RO, inter alia, denied entitlement to service connection for a back condition and a neck condition.  In a December 2007 rating decision, the RO denied entitlement to service connection for a left shoulder condition and bladder cancer.  In a May 2009 rating decision, the RO increased the Veteran's disability rating for his left ankle condition, limitation of motion, degenerative joint disease, to 30 percent.

In a statement dated on January 12, 2011, the Veteran indicated that he wished to withdraw his request for a hearing.  38 C.F.R. § 20.704(e) (2010).  



FINDING OF FACT

The Veteran withdrew his claims for service connection for a back condition, a neck condition, a left shoulder condition and a bladder condition, and for an increased disability rating for his service-connected left ankle condition, limitation of motion, degenerative joint disease in a January 12, 2011 statement.



CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection for back condition, a neck condition, a left shoulder condition and a bladder condition, and for an increased disability rating for his service-connected left ankle condition, limitation of motion, degenerative joint disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

In a statement dated January 12, 2011, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of his claims on appeal, which include entitlement to service connection for a back condition, a neck condition, a left shoulder condition and a bladder condition, and entitlement to an increased disability rating for his service-connected left ankle condition, limitation of motion, degenerative joint disease.  

In addition, the Veteran's representative submitted a Motion to Withdraw the Appeal, dated August 31, 2011, which reflects the Veteran's intention to withdraw his appeal currently before the Board in its entirety.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.




ORDER

The appeal of the denial of entitlement to service connection for a back condition is dismissed.

The appeal of the denial of entitlement to service connection for a neck condition is dismissed.

The appeal of the denial of entitlement to service connection for a left shoulder injury with scar is dismissed.

The appeal of the denial of entitlement to service connection for a bladder condition is dismissed.

The appeal of the denial of entitlement to a disability rating in excess of 30 percent for a left ankle condition, limitation of motion, degenerative joint disease is dismissed. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


